Citation Nr: 0004009	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected paranoid schizophrenia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his neighbor



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from January 1976 to January 1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June and September 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Roanoke, Virginia.

In March 1997 the veteran testified at a Travel Board 
hearing; a transcript of that hearing is associated with the 
claims file.  

During the pendency of this appeal the RO increased the 
percentage evaluation assigned to the veteran's paranoid 
schizophrenia from 30 percent to 50 percent, effective March 
1, 1994.  Although such increase represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn his appeal and thus the Board 
continues to address that issue herein.


FINDINGS OF FACT

1.  The veteran's schizophrenia is productive of no more than 
a considerable inability to establish or maintain effective 
or wholesome relationships with people and/or considerable 
industrial impairment under the rating criteria in effect 
prior to November 7, 1996.

2.  The veteran's schizophrenia is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms to include disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships under the 
rating criteria effective November 7, 1996.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

2.  The veteran is not individually unemployable by reason of 
his service-connected disability. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA hospital summary dated in June/July 1979 reflects a 
diagnosis of schizophrenia of the paranoid type.  The veteran 
was unemployed at the time of hospitalization.  He was 
described as well-oriented, with auditory hallucinations, a 
flat affect, paranoid ideas, autistic thinking and sometimes 
questionable visual and tactile hallucinations.  

A neuropsychiatric evaluation was conducted by VA in March 
1980.  At that time the veteran demonstrated no evidence of 
schizophrenia.  The examiner indicated that the veteran's 
motivation for vocational rehabilitation was lacking and that 
the veteran "appears to be convinced that he is 
schizophrenic and therefore, unable to maintain gainful 
employment."  The diagnosis was adjustment reaction of adult 
life.  The contradiction in diagnoses was discussed per 
psychiatric review, which concluded that there was no reason 
to question the hospital diagnosis.  

In a decision dated in May 1980, the RO established service 
connection and assigned a 10 percent evaluation for paranoid 
schizophrenia, effective June 28, 1979. 

A VA hospital summary dated in May/June 1983 reflects 
admission of the veteran for chronic paranoid schizophrenia.  
The veteran was unemployed at that time.  During 
hospitalization the veteran was assigned the task of ward 
messenger and "worked well" in that assignment.  He was 
referred to the Virginia Employment Agency.  The veteran was 
awarded a temporary total rating for that period of 
hospitalization.

The veteran was hospitalized by the VA in November/December 
1985 for chronic paranoid schizophrenia.  He reportedly had 
been employed at a local hospital in the housekeeping 
department and had started a similar job at Holiday Inn.  The 
diagnostic impression was an acute exacerbation.  He was 
discharged with recommendation for outpatient follow-up and 
determined employable.  The veteran was awarded a temporary 
total rating for that period of hospitalization.

A VA hospital summary dated in July 1986 reflects admission 
for paranoid schizophrenia.  The report shows that the 
veteran had been working from 8 p.m. until midnight as a 
housekeeper at a hospital.  He reported sleep problems, 
stated to be exacerbated by social problems or being hassled 
on the job.  He also reported that his medication made him 
somewhat sleepy during the day.  Upon discharge he was 
characterized as able to resume work.

The veteran was hospitalized by the VA in December 1987 for 
an acute exacerbation of paranoid schizophrenia.  At 
discharge he was determined to be capable of part-time 
employment.

In a rating decision dated in March 1988, the RO increased 
the evaluation assigned to the veteran's paranoid 
schizophrenia from 10 to 30 percent, effective December 13, 
1987.

A VA hospital summary report dated in October 1989 reflects 
the veteran's admission for alcohol abuse and schizophrenia.  
The veteran reported that he was mildly depressed and unable 
to work, drawing criticism from his parents for not working.  
The veteran refused to attend alcohol treatment.  He was 
determined to be able to return to work one week from date of 
discharge.

A report of VA hospitalization dated March/April 1991 
reflects that the veteran was admitted for an acute 
exacerbation of chronic paranoid schizophrenia.  He denied 
auditory or visual hallucinations and was without suicidal or 
homicidal ideation.  He was depressed.  The veteran was 
awarded a temporary total rating for that period of 
hospitalization.  

A January 1994 VA hospital record reflects that the veteran 
was admitted for a syncopal episode that was not attributed 
to his psychiatric disorder or to medication therefor.  It 
was noted that he heard voices from time to time and had had 
visual hallucinations and currently felt depressed.  He was 
noted to be neat, clean and cooperative.  His speech was of 
normal rate and volume and he was coherent.  He did not 
appear depressed.  Gave a history of drinking a pint of gin 
every day or two.  He was not acutely homicidal or suicidal 
or psychotic.  A VA physician's final note dated in January 
1994 reflects that the veteran had global cardiac 
enlargement, that his left ventricular ejection fraction was 
less than 30 percent by one study and 19 percent by another 
study, and that the discharge diagnoses were syncopal 
episode, schizophrenia, chronic active hepatitis C, and 
alcohol abuse.  The physician noted that due to the veteran's 
decreased heart function he should avoid exertion and high 
physical activity 

In February 1994, the RO received the veteran's claim of 
entitlement to increased compensation for his psychiatric 
disability.

Of record is a summary report of VA hospitalization dated in 
February 1994.  The veteran was admitted with report of being 
"physically and emotionally wore out."  He reported hearing 
voices; he was unable to describe them.  He reported having 
no self-esteem.  He also stated that he was worried that his 
heart was going to "give out" at home.  He reported 
consumption of a pint of alcohol a day.  The medical history 
portion of that report includes note that the veteran had 
been recently discharged after control of congestive heart 
failure due to cardiomyopathy.  He was noted to have 
schizophrenia without psychotic symptoms at present.  The 
final Axis I diagnoses were chronic schizophrenia and history 
of alcohol dependence.  His work status was identified as 
totally and permanently disabled.  The veteran was awarded a 
temporary total rating for that period of hospitalization.

In a statement received in June 1994, the veteran reported 
being unemployed due to his psychiatric disability since 
January 1993.

A June 1994 VA report of a two day hospitalization reflects 
the veteran's complaints of wanting to get away from his 
neighbors' constant requests to help with odd jobs.  He 
denied suicidal and homicidal ideation.  He was dressed 
neatly and was cooperative and pleasant.  He was discharged 
with advice to avoid alcohol and drugs.  The pertinent 
diagnosis was chronic paranoid schizophrenia

In connection with his appeal the veteran complained of being 
unable to obtain full employment due to his psychiatric 
disability.  He reported that he tried to work part time but 
could not cope with stress, think clearly or maintain his 
attention span.  He reported being unable to meet his 
financial needs.  He submitted a pay stub showing earnings 
for an unspecified period of time.  In January 1995, the RO 
received the veteran's TDIU application.  He reported last 
working full time in January 1989 as a recycler.  He reported 
subsequent janitorial work for three hours a week from 
September to December 1994 and stated that he left due to 
disability.  He reported having completed high school without 
other education or training.

A report of hospitalization dated in January 1995 shows that 
the veteran was admitted feeling "overwhelmed."  The report 
notes a past history of cardiomyopathy, hypertension and 
paranoid schizophrenia.  He complained of having had some 
auditory hallucinations, but denied current auditory and 
visual hallucinations.  He reported having no motivation at 
work and complained of low energy.  He reported a good 
appetite and sleep and denied crying spells and homicidal and 
suicidal ideation.  He stated that he had been working for 
four months in maintenance for a company.  Examination 
revealed him to be fully oriented, with normal speech, and 
logical, goal directed thoughts.  His affect was calm.  No 
symptoms of depression were noted.  His work status was 
stated to be "as prior to admission."  The Axis I diagnoses 
were adjustment disorder with mixed features, history of 
chronic schizophrenia, and history of alcohol dependence.  

The report of a VA psychological evaluation dated in February 
1995 is of record.  The veteran reported that he was 
"getting disorganized" and reported that that was a sign of 
the beginning of his illness.  He complained of being bored 
at work, following the same routine and having to wear a 
uniform.  He felt that boredom or getting in a rut set off 
his illness.  It was noted that when he started getting 
disorganized he did not have the concentration to prepare 
meals or uniforms for work and that he would become depressed 
and isolate himself.  The record notes that the veteran had a 
12th grade education, with three years of food service 
training during his last three years of high school.  He 
reported working various housekeeping and maintenance types 
of jobs, most recently in housekeeping.  He also reported 
having done lawn care work around his neighborhood from time 
to time.  The examiner noted that the veteran "appears to 
want to work and to be able to secure jobs easily."  The 
examiner noted that the veteran had some heart problems, for 
which he was on medication.  The veteran denied suicidal and 
homicidal thoughts.  He reported sometimes feeling that he 
was doing something he had done before and also reported 
hearing voices and talking to himself.  The clinical 
impression was that the veteran had schizophrenia but 
appeared more functionally motivated than many people in that 
situation.  The examiner noted that the veteran appeared to 
be having more difficulty with organization and frustration 
over not being able to hold jobs for long periods.  

VA outpatient records dated in 1995 and 1996 reflect follow-
up for cardiomyopathy and other physical problems.  An April 
1995 record indicates that the veteran had been working two 
nights a week cleaning floors and was tolerating it well, 
without chest pain.  An August 1995 record notes that the 
veteran also had chronic active hepatitis and a history of 
alcohol abuse.  The veteran was working part time at that 
time.  In November 1995 the veteran was ill and presented for 
evaluation; the impression was gross hemoptysis.  Such 
resolved in December 1995.  In April 1996 the veteran 
presented complaining of coughing up blood; the impression 
was hemoptysis, for which he was hospitalized.  It was noted 
that his medical history included hepatitis C and that a 1994 
echocardiogram had revealed a left ventricular ejection 
fraction of 20 percent.  He was noted to have severe mitral 
regurgitation, dilated cardiomyopathy probably secondary to 
ethanol abuse and active hepatitis C.

In a March 1995 rating decision, the RO denied TDIU benefits.  

In November 1996, the veteran was afforded a VA examination.  
At that time he reported being unemployed, having last worked 
in December 1995.  He gave a history of working at the Civic 
Center intermittently for three or four years, and that he 
was doing a lot of lifting, got sick, and had to quit.  The 
veteran reported feeling pressured and nervous.  He also 
reported feeling sad and tired and complained of a sense of 
hopelessness due to a lack of money.  The examiner noted the 
veteran to be groomed, alert, oriented and cooperative.  His 
mood was anxious and depressed.  He demonstrated some 
difficulty concentrating and was rather limited in smiling 
and laughing.  His speech, affect and psychomotor activity 
were within normal limits.  The examiner indicated that the 
veteran did not appear to be actively psychotic during the 
interview.  His immediate and recent memories were mildly 
impaired, but remote memory was intact.  His concentration 
was markedly impaired and judgment was moderately impaired.  
The diagnosis was paranoid schizophrenia.  

A report of VA hospitalization dated in February 1997 
includes note of the veteran's long history of hemoptysis 
thought to be due to cardiomyopathy and mitral regurgitation 
causing pulmonary hypertension.  His schizophrenia was noted 
to be stable at that time.  During hospitalization he was 
treated for his medical problems.  He was discharged with 
medical management.  A VA progress note dated in March 1997 
indicates that the veteran had social withdrawal and a low-
grade paranoia, making it difficult for him to hold a regular 
job.  The physician concluded that the veteran's psychosis 
rendered him unable to hold permanent gainful employment.

In March 1997, the veteran testified at a Travel Board 
hearing.  The veteran reported last working in 1995 at the 
Civic Center, but stated that he left that employment because 
he "couldn't perform" and was unable to get back and forth 
from work with the cold weather.  He indicated that the 
preparation of getting to work on time made him nervous.  He 
stated he had had to leave early four times in eight months 
or so of employment.  Transcript at 3-6.  He also reported 
missing time from prior jobs.  The veteran continued to 
report that he did not like his work uniform, stating that he 
would "rather not go to work if I had to wear that 
particular uniform."  He complained that the employer put 
cameras in and he did not like people watching him, and also 
reported that his hours were cut down to 2 and 1/2 and that 
they wanted him to work full time so he quit because he did 
not want to work full time.  He indicated that he had a hard 
time with routine.  Transcript at 8, 10.  The veteran related 
difficulty doing things such as going to church.  He 
testified that he sometimes went to movies and that he 
watched television.  Transcript at 14-16.  He indicated that 
he would lose interest in movies and leave.  He reported 
having a girl he goes to see and having an older friend.  
Transcript at 18.  He reported avoiding people.  Transcript 
at 20.  The veteran indicated that he was not working at the 
time of the hearing.  He reported that he had worked for 
himself doing jobs like cutting grass for almost a year but 
he quit because he "couldn't take it anymore."  Transcript 
at 21-22.  He reported hearing voices.  Transcript at 27.  He 
indicted that if he didn't have his psychiatric problem he 
would be on "some nice job...everyday."  Transcript at 28.  
He stated that he slept a lot during the day.  A friend of 
the veteran, Ms. S., also testified that she never knew the 
veteran to be violent but had heard him talk of being 
violent.  She stated that the veteran didn't talk about 
suicide to her knowledge.  She related that the veteran had a 
"structure" he had to follow.  She indicated that the 
veteran had contact with his brothers and sisters.  
Transcript at 32-38.  

In a March 1997 statement a VA treating psychiatrist reported 
that the veteran periodically had an active psychosis, 
usually with social withdrawal and low-grade paranoia, which 
made it difficult for him to hold a regular job.  Thus, the 
doctor reported that schizophrenia made the veteran unable to 
hold permanent gainful employment.  In a June 1998 outpatient 
record the same doctor noted that the veteran was disabled 
for gainful employment "due to multiple problems," medical 
and psychiatric.  

In April 1997, the veteran was again hospitalized, primarily 
for congestive heart failure.  The results of an 
echocardiogram were pending at discharge.  During 
hospitalization there was a diagnosis of an exacerbation of 
congestive heart failure.  

In June 1997, the Board remanded the veteran's claim.  In 
response to the RO's request for a list of medical treatment, 
the veteran provided a release for the RO to obtain private 
psychiatric records; the identified facility responded that 
there was no record of the veteran having been treated at 
that facility.  The RO also attempted to verify and obtain 
details pertinent to the veteran's employment history.  The 
veteran advised the RO that two of his last places of 
employment were out of business.  The Civic Center responded 
that the veteran had been employed by a labor pool and had 
worked at the Civic Center in August 1995 on an as needed 
basis, supervised by Civic Center employees.  The response 
indicates that the veteran was terminated when he did not 
report to work when scheduled.  Another former employer 
reported that the veteran was employed from November to 
December 1994 working 18 hours a week, but did not provide 
reason for termination.

Of record are VA outpatient records dated from August 1996 to 
January 1998.  In March 1997 the veteran was treated for 
hemoptysis.  In October 1997 the veteran reported feeling 
more paranoid.  He reported that he was "working on 100%."  
More psychosis than usual was noted.  Medical findings from 
1997 show ischemia and continued heart problems.  The veteran 
was hospitalized in September 1997 to rule out a myocardial 
ischemia after complaining of symptoms to include chest 
discomfort.  Primary discharge diagnoses did not include 
schizophrenia.  

The veteran presented for a VA examination in April 1998.  
The examiner noted the veteran's history as well as a 
recommendation that he consider treatment on an ongoing 
basis, but that the veteran reported he did not have time for 
such treatment.  The veteran reported that he spent 50 
percent of his time helping his parents and other relatives, 
that he also helped the neighbors, and that he went to church 
and painted and refurbished bicycles.  He stated that he had 
not worked since sometime in 1997, when he was cleaning up 
service stations and driving a van, indicating that because 
of his heart condition he was not able to work any longer 
than the time his various chores took.  He reported that he 
was not violent but would defend himself if threatened.  He 
reported obtaining "great satisfaction" from playing the 
Lottery numbers, as well as from helping his girlfriend's 
grandchildren.  At the time of examination the veteran was 
well groomed, with normal speech.  His affected was 
appropriate, though somewhat blunted and he described himself 
as depressed.  Examination revealed some concentration 
difficulty, with questions needing to be repeated.  His 
recent and remote memory appeared intact.  His insight and 
judgment were fair.  He was fully oriented, with logical 
thought processes and without evidence of loose associations, 
or hallucinations, ideas of reference or delusions.  The 
examiner noted a history of auditory hallucinations, which, 
when occurring interfered with social functioning to "a 
definite degree such that he feels the need to withdraw 
socially until they resolve."  The veteran denied suicidal 
or homicidal ideation.  He also denied insomnia, anorexia.  
The examiner noted that the veteran displayed no 
inappropriate behavior and described no obsessive or 
ritualistic behavior or problems with impulse control.  The 
impression was schizophrenia with "mild residual symptoms."  
The stated global assessment of functioning (GAF) score was 
45.  

The veteran was afforded a VA examination in June 1999.  The 
examiner reviewed the veteran's medical records and the 
claims file prior to examination.  The veteran complained 
that it "takes me longer to get things done."  He reported 
that his symptoms had never really changed since service, and 
that he had a new treating psychiatrist, having felt that the 
prior one was not doing enough to get his rating increased.  
The veteran explained that he was not able to hold a regular 
job because his mind was somewhere else and that he would get 
a "weird feeling" when working.  He reported that he felt 
as if someone was watching him or out to get him and 
complained of hearing voices warning him to be careful.  The 
veteran did describe current employment for a large 
corporation picking up trash and indicated that he worked 
from five to nine p.m., five times a week.  He described the 
people there as "real cocky" and stated that he felt out of 
place there.   The veteran reported having no hobbies, but 
stated that he had a lady friend he stayed with part of the 
time.  

At the time of examination in June 1999, the veteran 
demonstrated no abnormal behaviors or mannerisms.  His speech 
was logical and coherent and for the most part goal directed; 
he did at times demonstrate some looseness of association.  
His mood was described as euthymic and he demonstrated no 
objective anxiety.  The veteran admitted to auditory 
hallucinations and paranoid ideation with regard to feeling 
watched by people.  His affect was somewhat flattened and he 
denied suicidal or homicidal ideation.  He told the examiner 
he would like to attack someone who he felt was watching him.  
He described some obsessive-type thinking in regard to the 
clothing he had to wear and described planning out the 
"safest" route to work.  The examiner commented that there 
was no mention of sleep impairment or impulse control or 
panic attacks and that there was no indication of memory loss 
or impairment.  The GAF was 50.  The examiner summarized that 
there was moderate symptomatology causing considerable 
impairment in social and occupational functioning and that 
such was primarily due to his paranoid ideation that limited 
his ability to trust and interact with people and to function 
occupationally.  

Also of record are Social Security Administration (SSA) 
records and supporting documentation reflecting that the 
veteran was determined to be disabled by reason of his heart 
condition as of January 1994.  An explanation of 
determination reflects that the veteran reported being unable 
to work because of an enlarged heart, shortness of breath, 
weakness and emotional problems.   The SSA reports include 
note that records did not show an emotional problem 
significant enough to prevent the veteran from working in 
1990; rather, that during that time he was able to relate to 
other people and to think and act in his own best interest.  
Records further indicate that evidence finding the veteran to 
be totally and permanently disabled, dated in February 1994, 
was unsupported by the record.  In May 1994 a medical 
examiner for SSA found that the veteran had a psychotic 
disorder manifested by delusions or hallucinations although 
there was no catatonia or other grossly disorganized behavior 
and no emotional withdrawal or isolation.  The examiner noted 
that there was slight restriction in the activities of daily 
living, moderate difficulty maintaining social functioning, 
that there often were deficiencies of concentration, 
persistence of pace resulting in failure to complete tasks in 
a timely manner, and once or twice there had been episodes of 
deterioration or decompensation in work/work-like settings 
that caused the veteran to withdraw from the situation or 
experience an exacerbation of symptoms.  An assessment of the 
veteran's mental residual functional capacity indicates that 
he was not significantly limited in understanding or memory, 
or generally in sustained concentration or persistence 
activities such as being able to understand and remember 
detailed instructions, the ability to work in coordination or 
proximity to others without being distracted by them; the 
ability to sustain an ordinary work routine without special 
supervision; and the ability to make simple work-related 
decisions.  He was found to be moderately limited in the 
ability to perform activities within a schedule and on a 
regular basis, and moderately limited in the ability to 
complete a normal workday and workweek without interruptions 
or an unreasonable number and/or length of rest periods.  His 
social interaction was deemed not significantly limited.  He 
was determined moderately limited in the ability to respond 
appropriately to changes in the work setting and to set 
realistic goals or make plans independently of others.  He 
was determined capable of simple repetitive tasks.  Other SSA 
records refer to January 1994 evidence of a reduced rate of 
heart functioning and that prior to that time his heart was 
not severe enough to restrict him from all work activity.  
SSA also noted that the veteran was receiving treatment for 
his emotional problems and was "expected to improve with 
continued treatment."

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1999).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for 
schizophrenia provide for a 50 percent evaluation where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community: there is 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran. 38 C.F.R. §§ 
3.341(a), 4.19. Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). 
Factors to be considered are the veteran's education, 
employment history and vocational attainment. Ferraro v. 
Derwinski, 1 Vet.App. 326, 332 (1991).


Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The veteran 
has been afforded a comprehensive VA psychiatric examination 
by an examiner with access to his history and the claims 
file.  The record also reflects that the RO attempted to 
and/or obtained records of VA and private treatment 
identified by the veteran, as well as statements from former 
employers.  The veteran has further been provided opportunity 
to testify at a hearing.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  See also Stegall v. West, 
11 Vet. App. 268 (1998).

In determining the appropriate disability evaluation for the 
veteran's schizophrenia, the question to be answered is 
whether manifestations of service-connected psychiatric 
disability meet (or more nearly approximate) the criteria for 
a rating in excess of the currently assigned 50 percent.  
Consistent with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to November 7, 1996.  Because his claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
Id.  

First, the Board notes that the most probative evidence is 
the June 1999 report of VA examination as such is the most 
comprehensive, conducted with benefit of review of more 
outpatient records and a more contemporary examination of the 
veteran's mental state.  See Francisco, supra.  That examiner 
opined that the veteran had moderate symptoms resulting in 
considerable impairment and assigned a GAF of 50, a 
borderline indication of moderate psychiatric impairment.  
See Carpenter; Richards, supra.  SSA records dated in 1994 
indicate minimal or moderate difficulty in social and 
occupational functioning due to "emotional problems."  
Although the April 1998 VA examiner assigned a GAF of 45, 
that examiner also characterized the veteran's disability as 
manifested by only mild symptoms.  Consistent with the 
assessment of only mild disability is the November 1996 VA 
examination report, noting mild memory impairment, and 
moderate judgment impairment.  Moreover, the SSA, determined 
the veteran to be only slightly restricted in his activities 
of daily living with only moderate difficulty maintaining 
social functioning.  None of the competent evidence reflects 
as overall assessment of the veteran's psychiatric disability 
as severe or even more than moderate.  The most recent 
examination report concludes that the veteran's schizophrenia 
results in moderate symptoms and considerable impairment as 
required for a 50 percent rating under the old criteria.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Certainly, 
the competent and probative evidence of record does not 
demonstrate that the veteran is virtually isolated in the 
community or that he experiences totally incapacitating 
symptoms.  Id.  To the contrary, the evidence shows that the 
veteran has reported helping relatives and neighbors and that 
he has a girlfriend and interacts with her grandchildren.  
Thus, the social and industrial impairment resulting from 
schizophrenia is consistent with the assignment of no more 
than a 50 percent evaluation under the old regulation.  

To warrant a higher (70 or 100 percent) evaluation under the 
revised regulation, the evidence must show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

Clearly in this case the evidence shows that the veteran is 
not unable to establish and maintain effective relationships.  
He has been living with his parents, helps neighbors and 
relatives, communicates with his siblings, has a current 
girlfriend and has had others in the past, and reports having 
other friends.  He also reports attending church.  
Examination reports and treatment records show the veteran's 
denial of suicidal ideation and violent behavior.  A witness 
also reported at the time of the hearing that the veteran was 
not violent.  Examination reports specifically note the 
absence of any spatial or other disorientation and are 
consistent in noting the veteran to be appropriately and 
well-groomed.  

Nor does the competent evidence reflect near continuous panic 
or depression, or illogical, obscure or irrelevant speech.  
The June 1999 examiner specifically noted that there was no 
indication of panic attacks, and that the veteran's speech 
was logical and coherent for the most part.  Examination in 
April 1998 also showed that the veteran's speech was normal.  
He described himself as depressed, but the examiner noted 
only that his affect was blunted.  The April 1998 examiner 
further stated that the veteran did not describe or display 
any inappropriate behavior or obsessive or ritualistic 
behavioral problems and prior records do not reflect notation 
of such.  Although the June 1999 examiner noted some 
obsessive-type thinking relevant to what the veteran wore to 
work or the route he took to get there, that examination did 
not reveal other factors contemplated by the 70 percent 
evaluation.  

Further, the competent and probative evidence does not 
reflect that the veteran experiences disorientation, memory 
loss for facts such as names of relatives or himself, or 
memory loss as to his occupation.  Nor, as stated above, does 
the competent evidence show that the veteran experiences 
total social impairment, or that he manifests gross 
impairment in his thought processes or communication, or 
persistent delusions or hallucinations or inappropriate 
behavior.  The notations in the file as to the veteran's 
reported "hallucinations" or delusions are intermittent 
only.  Again, as set out, the evidence does not support a 
finding that the veteran presents a danger to himself or 
others, or that he is rendered unable to perform activities 
of daily living due to his schizophrenia to warrant a 100 
percent schedular evaluation.  

The Board also notes that the veteran reports difficulty 
adapting to stress and there is past evidence in the claims 
file indicating that his schizophrenia impacts his ability to 
function both socially and occupationally.  However, he is in 
receipt of a 50 percent evaluation, which, is itself 
representative of a considerable degree of social and 
occupational impairment under the old regulations and reduced 
reliability and productivity under the new regulations.  The 
preponderance of the competent and probative medical evidence 
is against a finding that the veteran is more than moderately 
impaired due solely to his schizophrenia.  As such a higher 
percentage evaluation for schizophrenia is not warranted 
under the Schedule.  

In regard to the issue of TDIU, the veteran is service-
connected for one disorder, which is currently evaluated as 
50 percent disabling.  Thus, the veteran does not meet the 
schedular criteria in 38 C.F.R. § 4.16(a). Therefore, the 
issue is whether the evidence warrants a finding on an 
extraschedular basis that his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work that is more than marginal that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

The evidence shows that the veteran has engaged in various 
jobs over the years and at times apparently has been self 
employed doing such tasks as yard work and house painting.  
Among his most recent employment was part-time on-call work 
for a Civic Center.  There is no independent evidence that he 
has been dismissed from a job due to his psychiatric 
disorder.  The evidence shows that he has multiple 
nonservice-connected disabilities, including significant 
heart disease, in addition to service-connected 
schizophrenia.  He physical disabilities impose activity 
limitations that would clearly affect his ability to work, 
especially to engage in physical labor for which he might 
otherwise be best qualified in view of his prior work 
experience.  In January 1994, a VA physician noted that due 
to the veteran's decreased heart function he should avoid 
exertion and high physical activity and he has been awarded 
Social Security disability benefits predominantly, if not 
exclusively, because of his heart disease.  

The evidence in support of TDIU benefits consists primarily 
of a March 1997, note apparently was written on the veteran's 
behalf, by his former VA treating psychiatrist who reported 
that the veteran periodically had an active psychosis, 
usually with social withdrawal and low-grade paranoia, which 
made it difficult for him to hold a regular job and that 
schizophrenia made the veteran unable to hold permanent 
gainful employment.  However, the same doctor, in a June 1998 
outpatient record, noted that the veteran was disabled for 
gainful employment "due to multiple problems," medical and 
psychiatric.  The Board places greater weight on the record 
entry since it reflects a more recent opinion and since it is 
in a medical document generated in the coarse of the 
veteran's treatment and that was not prepared on the 
veteran's behalf.  Here also is a 


ORDER

An evaluation in excess of 50 percent for paranoid 
schizophrenia is denied.


REMAND

The veteran argues that his schizophrenia renders him 
unemployable.  In the decision above, the Board has denied an 
increased evaluation based on the lack of competent and 
probative evidence that the veteran's schizophrenia is 
manifested by symptomatology severe enough to meet the 
schedular criteria for more than a 50 percent evaluation.  
Because the veteran's only service-connected disability is 
his schizophrenia, the schedular criteria for assignment of a 
total disability rating based on individual unemployability 
are not met.  38 C.F.R. § 4.16(a) (1999). 

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for TDIU 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
The provisions of 38 C.F.R. § 4.16(b) thus allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 3.321 (1999).

Entitlement to TDIU must, however, be based solely on the 
impact of the veteran's service-connected disability on his 
ability to obtain and maintain substantially gainful work.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).  The test is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Moreover, the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment, Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a).

Based on the above the Board notes that the veteran's 
reported part-time employment is not decisive to the question 
of whether he is unemployable by virtue of his schizophrenia.  
The Board acknowledges the representative 's argument as to 
the RO's noncompliance with the Board's June 1997 remand 
request.  At that time the Board requested a VA examiner to 
comment on the impact of the veteran's schizophrenia on his 
employability.  The examiner did not provide such opinion.  
Again, although the veteran reported part-time employment at 
the time of his June 1999 examination, it is not clear from 
the record whether such employment is substantially gainful 
as defined by the regulation.  The Board notes the veteran's 
past employment history, to include other periods of only 
part-time employment.  A further question arises with 
consideration of the medical evidence of cardiac disease 
impacting the veteran's ability to work.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has held that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Moreover, with a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294 (1994), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  Also, the Court has held that when it is claimed 
that service-connected disabilities prevent a veteran from 
obtaining and retaining substantially gainful employment, the 
examining physician should address the extent of functional 
and industrial impairment which results from the veteran's 
service-connected disabilities.  Gary v. Brown, 7 Vet. App. 
229 (1994).  Thus, additional information is needed regarding 
the veteran's part-time job emptying trash in order to 
determine whether this is marginal or substantially gainful 
employment, and with respect to the limitations resulting 
solely from service-connected schizophrenia, without regard 
to the veteran's age or his nonservice-connected 
disabilities. 


Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should ask the veteran to 
submit an up-to- date employment 
statement, including detailed information 
(i.e., tasks involved, number of hours 
worked per week, dates of employment, 
hourly wage, total earned income, etc.) 
pertaining to the employment reported at 
the time of his June 1999 examination, 
and/or any other recent employment.

2.  The RO should determine whether the 
veteran's currently reported employment 
is considered "marginal" as defined by 
governing regulations.

3.  The RO should return the claims file, 
and a copy of this remand, to the VA 
examiner who examined the veteran in June 
1999 and obtain an opinion as to the 
impact of the veteran's schizophrenia on 
his employability.  Specifically, the 
examiner is requested to address whether 
the veteran's schizophrenia, in and of 
itself, renders the veteran completely 
unemployable at above a marginal level, 
supporting such opinion with reference to 
manifested symptomatology and limitations 
resulting from schizophrenia.

4.  Thereafter, the RO should re-
adjudicate the veteran's claim for TDIU, 
with consideration of any additional 
evidence developed upon remand.  If the 
benefit sought on appeal remains denied, 
the RO must provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

